In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00231-CR



         JARVIS DEMOAN FISHER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 283rd District Court
                Dallas County, Texas
            Trial Court No. F14-53102-T




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Our review of the court reporter’s and clerk’s records in this case indicates that both

records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”

TEX. R. APP. P. 9.10(a)(3). Both records include the names of persons who were minors at the

time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the court

reporter’s and clerk’s records contain sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(f), to seal the electronically filed reporter’s record and

clerk’s record in this case.

        IT IS SO ORDERED.

                                                              BY THE COURT

Date: July 20, 2015




                                                 2